Case 20-14471-elf        Doc 27      Filed 03/08/21 Entered 03/08/21 09:21:21         Desc Main
                                     Document      Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

IN RE:     Iva Bonelli                             CASE NO.: 20-14471-elf
                            Debtor
                                                   CHAPTER 13
           Eligio Bonelli
                            Co-Debtor              Judge: Eric L. Frank

           SN Servicing Corporation as             Hearing Date:
           servicer for US Bank Trust National     March 30, 2021 at 9:30 am
           Association, as Trustee of the
           Chalet Series IV Trust                  Objection Deadline:
           Movant                                  March 22, 2021
           v.

           Iva Bonelli
           Eligio Bonelli
           William C. Miller- Trustee
                          Respondents


                         NOTICE OF MOTION FOR RELIEF FROM
                         AUTOMATIC STAY AND CO-DEBTOR STAY


       SN Servicing Corporation as servicer for US Bank Trust National Association, as Trustee
of the Chalet Series IV Trust has filed a Motion for Relief from Stay and Co-Debtor Stay with
the Court in order to gain Court authority to foreclose on real property known as 13 Landmark
Dr, Malvern, PA 19355.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult an attorney.)

        1. If you do not want the Court to grant the relief sought in the motion or if you want the
court to consider your views on the motion, then on or before March 22, 2021 (14 days after the
date the notice was mailed) you or your attorney must do all of the following:
Case 20-14471-elf       Doc 27    Filed 03/08/21 Entered 03/08/21 09:21:21            Desc Main
                                  Document      Page 2 of 3




       (a) file an answer explaining your position at

                                        Clerk of Court
                               United States Bankruptcy Court
                            Robert N.C. Nix, Sr. Federal Courthouse
                                 900 Market Street, Suite 400
                                    Philadelphia, PA 19107

If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early enough
so that it will be received on or before the date stated above; and
        (b) mail a copy to the movant's attorney:

                                    Lorraine Gazzara Doyle
                                    Friedman Vartolo, LLP
                                1325 Franklin Avenue, Suite 230
                                    Garden City, NY 11530
                                      T: (212) 471-5100
                                      F: (212) 471-5150
                               Bankruptcy@FriedmanVartolo.com

      2. If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b)
above and attend the hearing, the court may enter an order granting the relief requested in the
motion.

        3. A hearing on the motion is scheduled to be held before the Honorable Eric L. Frank on
the 30th day of March, 2021, at 9:30 am, at Robert N.C. Nix Sr. Federal Courthouse, 900 Market
Street, Philadelphia, PA 19107.

       4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you if
you request a copy from the attorney named in paragraph 1(b).

       5. You may contact the Bankruptcy Clerk's office at 215-408-2800 to find out whether the
hearing has been canceled because no one filed an answer.


Dated: March 8, 2021


                                      By: _/s/Lorraine Gazzara Doyle________
                                              Lorraine Gazzara Doyle, Esq.
                                              FRIEDMAN VARTOLO LLP
                                              Attorneys for Movant
                                              1325 Franklin Avenue, Suite 230
                                              Garden City, New York 11530
                                              T: (212) 471-5100
                                              Bankruptcy@FriedmanVartolo.com
Case 20-14471-elf      Doc 27      Filed 03/08/21 Entered 03/08/21 09:21:21   Desc Main
                                   Document      Page 3 of 3




TO:


      Trustee
      William C. Miller, Esq.
      Chapter 13 Trustee
      P.O. Box 1229
      Philadelphia, PA 19105

      Debtor’s Counsel
      Anthony A. Frigo, Esquire
      The Law Offices of Anthony A. Frigo
      175 Strafford Ave., Suite One
      Wayne, PA 19087

      U.S. Trustee
      United States Trustee
      Office of the U.S. Trustee
      200 Chestnut Street
      Suite 502
      Philadelphia, PA 19106

      Debtor
      Iva Bonelli
      13 Landmark Dr.
      Malvern, PA 19355

      Co-Debtor
      Eligio Bonelli
      13 Landmark Dr.
      Malvern, PA 19355
